Citation Nr: 0731869	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-28 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from April 1973 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  At that time, the veteran's 
service-connected sarcoidosis was noncompensably rated.  The 
veteran appealed that decision.  The record reflects that in 
April 2007, the RO granted service connection on a secondary 
basis for mild restrictive and moderate obstructive pulmonary 
disease.  A 10 percent disability evaluation was assigned; 
the effective date of the award was determined to be August 
25, 2004, the date that the veteran requested an increased 
evaluation for sarcoidosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the veteran was released from active duty in April 
1976, he applied for VA compensation benefits for 
sarcoidosis.  Upon reviewing the veteran's service medical 
records, the VA granted service connection for the disability 
and assigned a disability rating.  Twenty-eight years later, 
in 2004, the veteran came to the RO and requested that the VA 
re-examined his disability because he believed that it was 
more disabling.  It is noted that since service connection 
had been granted in 1976, the disability rating for the 
condition had been reduced from 50 to 0 percent.  Thus, the 
veteran was asking that a compensable evaluation be assigned.

The veteran underwent a medical examination at his local VA 
Medical Center (VAMC) in October 2004.  The examiner did not 
review the veteran's claims folder prior to the examination.  
It is noted also that the examination was not performed by a 
physician but was instead accomplished by a registered nurse.  
The results on that exam were forwarded to the RO which, in 
turn, denied the veteran's claim for additional benefits.  
The veteran was notified of that action and he appealed to 
the Board for review.  

Following his appeal, the veteran informed the RO that he had 
been receiving treatment for his sarcoidosis at his local 
VAMC.  The veteran's records were obtained and it was 
determined that another VA medical examination should be 
performed.  Such an examination was accomplished in March 
2007.  Once again, the examination was performed by a nurse.  
That nurse opined that the veteran's obstructive pulmonary 
disease and his restrictive pulmonary disease were secondary 
to his sarcoidosis.  It is noted, however, that the examiner 
was not specific in categorizing which manifestations and 
symptoms were produced by the veteran's various pulmonary 
disorders.  The results were forwarded to the RO.  The RO 
then granted service connection on a secondary basis for the 
veteran's other lung disabilities and assigned a 10 percent 
disability rating.

After further reviewing the veteran's claims folder, it is 
the determination of the Board that the claim should be 
returned to the RO via the AMC for the purpose of obtaining 
additional medical information.  Specifically, the VA has a 
duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  The 
Board believes that the medical evidence currently of record 
is unclear with respect to the specific findings produced by 
the veteran's lung disability; i.e., what symptoms are 
manifested by the sarcoidosis, what symptoms are produced by 
the restrictive obstructive pulmonary disease, and what 
manifestations are present as the result of the moderate 
obstructive pulmonary disease.  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, and in light of the applicable provisions of the VCAA, 
it is the Board's opinion that such an examination should be 
afforded the veteran before the Board issues a determination 
on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received for his 
pulmonary disability(ies), and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  The 
RO/AMC is hereby put on notice that the 
veteran has received treatment at the 
Poplar Bluff, Missouri, VAMC.  All of the 
veteran's records from the VAMC and any 
other location the veteran gives notice 
thereto, should be obtained and included 
in the claims folder.  The RO/AMC should 
obtain the following types of records: 
notes, discharge summaries, 
consultations, laboratory findings, 
procedures and biopsies.  The RO/AMC 
should also obtain copies of any x-ray 
films of the veteran's lungs along with 
any tomographic reports of the chest.

If requests for any private or non-VA 
government treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

2.  The RO/AMC should then arrange for 
the veteran to be evaluated by a 
physician [not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera] knowledgeable in 
pulmonary disorders, to determine the 
current nature and extent of any 
pulmonary disability that is present.  
All necessary special studies should be 
accomplished, including a pulmonary 
function test, if not medically 
contraindicated, and the examiner should 
set forth the reasoning underlying the 
final diagnoses.  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for review 
in conjunction with the examination.

The examiner should provide a narrative 
description of the pulmonary function 
test results.  In addition, the veteran's 
maximum exercise capacity, as measured in 
ml/kg/min of oxygen consumption, with any 
cardiorespiratory limitation must be 
noted.  The examiner should fully 
describe the nature and severity of the 
service-connected disorder and include 
his/her opinion concerning any results 
and functional limitations.

With regard to the pulmonary function 
test, the RO/AMC should request that the 
examiner interpret the data obtained from 
the evidence, including making a 
determination as to whether the veteran 
suffers from obstructive lung disease, or 
restrictive lung disease, or both, along 
with current manifestations of 
sarcoidosis.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the RO/AMC should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



